                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


RONNIE LEE CONROY, JR,

       Plaintiff,

v.                                                        Case No. 8:18-cv-1079-T-CPT

ANDREW M. SAUL,
Commissioner of
Social Security, 1

      Defendant.
__________________________/


                                       ORDER

       The Plaintiff seeks judicial review of the Commissioner’s denial of his claims

for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

payments. For the reasons discussed below, the Commissioner’s decision is affirmed.

                                            I.

       The Plaintiff was born in 1981, is high school educated, and has no past

relevant work experience. (R. 28, 39, 228). In December 2014 and January 2015, the

Plaintiff applied for DIB and SSI, respectively, alleging disability as of January 5, 2014,



1
  Andrew M. Saul became the Commissioner of Social Security on June 17, 2019. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Acting
Commissioner Nancy A. Berryhill as the Defendant in this suit.
due to sleep disorder, schizophrenia, psychotic behavior, and multiple personalities.

(R. 69, 79). The Social Security Administration (SSA) denied his applications both

initially and on reconsideration. (R. 69-114).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter on February 2, 2017. (R. 36-63). The Plaintiff was represented

by counsel at that hearing and testified on his own behalf. (R. 38-49, 52-55). A

vocational expert (VE) also testified. (R. 49-62).

       In a decision dated July 26, 2017, the ALJ found that the Plaintiff: (1) had not

engaged in substantial gainful activity since his alleged onset date of January 5, 2014;

(2) had the severe impairments of paranoid schizophrenia, post-traumatic stress

disorder (PTSD), and schizoaffective disorder bipolar type; (3) did not, however, have

an impairment or combination of impairments that met or medically equaled the

severity of any of the listed impairments; (4) had the residual functional capacity

(RFC) to perform a full range of work at all exertional levels, subject to certain non-

exertional limitations; and (5) based on the VE’s testimony, was capable of making a

successful adjustment to work that exists in significant numbers in the national

economy. (R. 16-35). In light of these findings, the ALJ concluded that the Plaintiff

was not disabled. (R. 30).

       The Appeals Council denied the Plaintiff’s request for review.         (R. 1-6).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.




                                           2
                                             II.

       The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.”                42 U.S.C. § 423(d)(1)(A); 20 C.F.R.

§§ 404.1505(a), 416.905(a). 2 A physical or mental impairment under the Act “results

from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (citing 20 C.F.R. § 404.1520(a)(4));

20 C.F.R. § 416.920(a)(4). 3 Under this process, an ALJ must determine whether the

claimant: (1) is performing substantial gainful activity; (2) has a severe impairment; (3)

has a severe impairment that meets or equals an impairment specifically listed in 20

C.F.R. Part 404, Subpart P, Appendix 1; (4) has the RFC to engage in past relevant

work; and (5) can perform other work in the national economy given his RFC, age,

education, and work experience. Id. (citing Phillips v. Barnhart, 357 F.3d 1232, 1237

(11th Cir. 2004); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). While the claimant has



2
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version
in effect at the time of the ALJ’s decision.
3
  Unpublished opinions are not considered binding precedent but may be cited as persuasive
authority. 11th Cir. R. 36-2.
                                             3
the burden of proof through step four, the burden temporarily shifts to the

Commissioner at step five. Sampson v. Comm’r of Soc. Sec., 694 F. App’x 727, 734 (11th

Cir. 2017) (citing Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)).         If the

Commissioner carries that burden, the claimant must then prove that he cannot

perform the work identified by the Commissioner. Id. In the end, “the overall burden

of demonstrating the existence of a disability . . . rests with the claimant.” Washington

v. Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel,

245 F.3d 1274, 1280 (11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided that the Commissioner has issued a final decision on

the matter after a hearing.     42 U.S.C. § 405(g).      Judicial review is limited to

determining whether the Commissioner’s decision is supported by substantial

evidence and whether he applied the correct legal standards. Id.; Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (citation omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Hargress, 883

F.3d at 1305 n.2 (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004)). In evaluating whether substantial evidence supports the Commissioner’s

decision, the Court “may not decide the facts anew, make credibility determinations,

or re-weigh the evidence.” Carter, 726 F. App’x at 739 (citing Moore v. Barnhart, 405

F.3d 1208, 1211 (11th Cir. 2005)).        While the court accords deference to the

Commissioner’s factual findings, “no such deference is given to [his] legal

                                           4
conclusions.” Keel-Desensi v. Berryhill, 2019 WL 1417326, at *2 (M.D. Fla. Mar. 29,

2019) (citations omitted).

                                          III.

       The Plaintiff raises two challenges on appeal: (1) the ALJ failed to appropriately

evaluate certain opinion evidence; and (2) the ALJ neglected to account for all of the

Plaintiff’s limitations in his RFC determination. (Doc. 22 at 13-22, 33-36). The

Commissioner counters that the ALJ supplied sufficient reasons for discounting the

medical source opinions at issue, and that the ALJ’s RFC determination is supported

by substantial evidence. Id. at 22-33, 36-38. After careful consideration of the record

and the parties’ submissions, the Court finds no basis for reversal or remand.

                                           A.
                             Evaluation of Opinion Evidence

       In support of his first claim of error, the Plaintiff contends that the ALJ

improperly discounted the opinions of a Nurse Practitioner (NP), Don Davis, who

treated the Plaintiff, as well as the medical source statement of Dr. Jamie H. Barron,

a one-time examining psychologist. Id. at 13-22. Neither contention has merit.

       The Regulations governing an ALJ’s evaluation of opinion evidence offered by

medical sources draw a distinction between “acceptable medical sources” and “other

medical sources.” Social Security Ruling (SSR) 06-03p, 2006 WL 2329939, at *1-4

(S.S.A. Aug. 9, 2006) (explaining how the SSA assesses opinions from different types




                                           5
of evidentiary sources); 4 20 C.F.R. §§ 404.1513, 416.913. Acceptable medical sources

include licensed physicians and licensed or certified psychologists, while “other

sources” include physicians’ assistants and nurse practitioners. Id. at §§ 404.1513,

416.913.

       Under the Regulations, “only evidence from ‘acceptable medical sources’ can

establish the existence of a medically determinable impairment, and only ‘acceptable

medical sources’ can give medical opinions or be considered treating sources, 5 whose

medical opinions may be entitled to controlling weight.” Anteau v. Comm’r of Soc. Sec.,

708 F. App’x 611, 613 (11th Cir. 2017) (per curiam) (citing SSR 06-03p, 2006 WL

2329939, at *2); see also Graham v. Berryhill, 2018 WL 4520342, at *4 (M.D. Fla. Sept.

21, 2018) (citing SSR 06-03p).

       When an opinion is offered by an “acceptable medical source,” an ALJ “must

state with particularity” the weight accorded that opinion and the reasons therefor.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011) (citation

omitted). In rendering this determination, the Regulations require that the ALJ

consider the following five factors: (1) whether the doctor has examined the claimant;

(2) the length, nature, and extent of the doctor’s relationship with the claimant; (3) the


4
  SSRs “are agency rulings published under the Commissioner’s authority and are binding on
all components of the Administration.” Klawinski v. Comm’r of Soc. Sec., 391 F. App’x 772, 775
(11th Cir. 2010) (quoting Sullivan v. Zebley, 493 U.S. 521, 531 n.9 (1990)). While they do not
bind the courts, they are generally afforded deference. Id. (citation omitted).
5
  “A treating source is a physician, psychologist, or other acceptable medical source who
provides medical treatment or evaluation to the claimant and who has, or has had, an ongoing
treatment relationship with the claimant. . . .” Bradley v. Comm’r of Soc. Sec., 2016 WL 877782,
at *3 (M.D. Fla. Mar. 8, 2016) (citation omitted).
                                               6
medical evidence and explanation supporting the doctor’s opinion; (4) how consistent

the doctor’s opinion is with the record as a whole; and (5) the doctor’s area of

specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).

       Unlike “acceptable medical sources,” the opinions of “other sources” are “not

medical opinions[,] are not entitled to any special significance or consideration,” Lange

v. Comm’r of Soc. Sec., 2019 WL 643714, at *4 (M.D. Fla. Feb. 15, 2019) (citations

omitted), and “cannot establish the existence of a medically determinable

impairment;” see also Anteau, 708 F. App’x at 613 (citation omitted). As such, in

evaluating the opinions of “other sources,” an ALJ need only “generally explain the

weight given to [such] opinions . . . or ‘otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to

follow the adjudicator’s reasoning, when such opinions may have an effect on the

outcome of the case.’” Graham, 2018 WL 4520342, at *4 (quoting SSR 06-03p, 2006

WL 2329939, at *6). An ALJ may, but is not required to, apply the above listed five

factors when engaging in this analysis. SSR 06-03p, 2006 WL 2329939, at *4; Wilson

v. Astrue, 2012 WL 1060147, at *7 (M.D. Fla. Mar. 29, 2012) (“While the Regulations

direct the factors . . . shall apply to the evaluation of medical opinions from acceptable

medical sources, the [SSA] has noted those same factors ‘can’ be applied to opinion

evidence from other sources.”).

       The ALJ’s consideration of the opinions of NP Davis complied with the

regulatory requirements applicable to “other sources.” The ALJ summarized those

opinions and made explicit that, while he recognized that NP Davis was not an

                                            7
“acceptable medical source,” he nevertheless “fully considered” his opinions in

determining the severity of the Plaintiff’s impairments and their effects on the

Plaintiff’s functional abilities. (R. 27-28). The ALJ also highlighted that the Plaintiff

was able to engage in certain activities of daily living despite his mental impairments

and that his mental health status largely appeared intact on examination in January

2017, which undermined the functional restrictions NP Davis offered.                     (R. 28).

Together, these statements satisfy the Court that the ALJ met his duty to consider NP

Davis’s opinions with the record as a whole and to generally explain his decision to

discount them.

        Contrary to the Plaintiff’s contention (Doc. 17 at 17-18), the ALJ was under no

obligation to deem NP Davis a “treating source” whose opinions may be entitled to

controlling weight under the Regulations. As explained above, nurse practitioners

cannot be considered “treating sources” because they are not “acceptable medical

sources.” 20 C.F.R. §§ 404.1527(a), 416.927(a); Medina v. Soc. Sec. Admin., 636 F.

App’x 490, 493 (11th Cir. 2016) (citations omitted).

        The ALJ’s evaluation of Dr. Barron’s medical source statement likewise

accords with the applicable regulations and is supported by substantial evidence. Dr.

Barron opined that, with respect to the Plaintiff’s adaptation abilities (which appears

to be the focus of the Plaintiff’s challenge here), 6 the Plaintiff had “marked” restrictions

in his ability to “respond appropriately to usual work situations and changes in a



6
 See, e.g., (R. 101) (characterizing the Plaintiff’s ability to respond appropriately to changes in
the work setting as an “adaptation” issue).
                                                8
routine work setting.” (R. 399). The ALJ afforded Dr. Barron’s assessment “some

weight” because it was only “somewhat consistent” with the Plaintiff’s treatment

record. (R. 27). The ALJ discussed the Plaintiff’s April 2015 Function Report, for

example, in which the Plaintiff stated that he could pay attention and follow written

and spoken instructions most of the time, retained the capacity to finish what he

started, and, with the benefit of his medications, could manage stress well and was

able to handle changes in routine most of the time. (R. 23, 290-291). The ALJ also

noted that the Plaintiff lives and “does things” with his friends, shops, performs

activities of daily living, and manages his finances on his own without significant

difficulty. (R. 27).

        In addition, the ALJ cited the assessments of two state agency psychologists,

Julie Bruno, Ph.D., and Deborah Carter, Ph.D., who found that the Plaintiff had only

moderate adaptation limitations in responding appropriately to changes in the work

setting. 7 (R. 24).

        The Plaintiff’s attempt to bolster Dr. Barron’s opinion by pointing to other

evidence in the record—namely, the Plaintiff’s testimony that stress triggers his anxiety

and panic attacks—is unavailing. That other record evidence may cohere with Dr.

Barron’s conclusions does not provide a basis to overturn the ALJ’s decision to give

Dr. Barron’s opinion only some weight. It is, after all, not the function of the Court



7
  The Plaintiff makes no argument that the ALJ erred in his evaluation of Drs. Bruno and
Carter’s assessments, which—it should be noted—are consistent with NP Davis’s opinion that
the Plaintiff had only moderate limitations in responding appropriately to changes in the work
setting (R. 447).
                                              9
to re-weigh the evidence upon review. Gray v. Comm’r of Soc. Sec., 2018 WL 3805866,

at *4 (M.D. Fla. Aug. 18, 2018) (“[T]o the extent that Plaintiff points to other evidence

which would undermine the ALJ’s RFC determination, his contentions misinterpret

the narrowly circumscribed nature of the court’s appellate review, which precludes us

from re-weigh[ing] the evidence or substitut[ing] our judgment for that [of the

Commissioner] . . . even if the evidence preponderates against the decision.”) (quoting

Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (internal quotation marks

omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). Instead, the Court must

analyze whether the ALJ relied on substantial evidence and applied the proper legal

standards. Id. After conducting its review, the Court finds that the ALJ has done just

that. Because the ALJ stated with particularity the weight he accorded Dr. Barron’s

opinion and the reasons therefor, and substantial evidence supports that

determination, the Plaintiff’s challenge to the ALJ’s evaluation of this one-time

examiner’s medical source statement is without merit.

                                           B.
                                    RFC Determination

       The Plaintiff’s second claim of error is directed at the sufficiency of the ALJ’s

RFC determination. Specifically, the Plaintiff contends the ALJ erred by not including

limitations related to the Plaintiff’s frequent visual hallucinations, despite the fact that

the ALJ characterized the mental impairments giving rise to those hallucinations as

severe. (Doc. 22 at 33-36). This argument also does not survive scrutiny.




                                            10
          As alluded to above, an RFC reflects the most a claimant can do despite his

limitations and is used at steps four and five to determine whether the claimant is able

to perform any past relevant work or adjust to other work. Lacina v. Comm’r, Soc. Sec.

Admin., 606 F. App’x 520, 526 (11th Cir. 2015). Because a claimant bears the burden

of proof through step four, it falls upon him to show that the ALJ’s RFC determination

is deficient. Schmidt v. Comm’r of Soc. Sec., 2018 WL 3805863, at *1 (M.D. Fla. Aug.

10, 2018) (citing Hines-Sharp v. Comm’r of Soc. Sec., 511 F. App’x 913, 915 n.2 (11th Cir.

2013)).

          In an effort to meet his burden here, the Plaintiff recites his testimony and

subjective reports regarding visual hallucinations and submits that the ALJ

“acknowledged, without dispute,” certain aspects of this testimony in his decision.

(Doc. 22 at 34-35).        As the Commissioner points out, however, the ALJ’s

acknowledgement of particular evidence does not indicate he credited it. Indeed, the

ALJ’s finding that the Plaintiff’s “statements concerning the intensity, persistence[,]

and limiting effects of [his] symptoms are not entirely consistent with the medical

evidence and other evidence in the record” belies such an assertion. (R. 26).

          Nor can the Plaintiff validly argue that the ALJ’s finding discrediting the

Plaintiff’s subjective reports is unsupported by the record. While the Plaintiff testified

before the ALJ that his medications did not alleviate his frequent hallucinations (R.

40), NP Davis’s report from one month earlier stated that the Plaintiff suffered from

no hallucinations or perceptual disturbances while on medications (R. 450).            In

addition, the progress notes from the facility where the Plaintiff received treatment

                                           11
between January 2015 and August 2016, Baycare Behavioral Health, contained only

varying reports of hallucinations. (R. 370-92).

       The mere fact that the ALJ found the Plaintiff’s paranoid schizophrenia and

schizoaffective disorder bipolar type to be severe does not alter the Court’s conclusion.

It is well settled that “[s]evere impairments do not necessarily result in specific

functional limitations.” Owens v. Colvin, 2015 WL 12856780, at *1 (M.D. Fla. Oct. 15,

2015) (citing Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 264 (11th Cir. 2019) and

Davis-Grimplin v. Comm’r, Soc. Sec. Admin., 556 F. App’x 858, 863 (11th Cir. 2014)).

Accordingly, where, as here, there are “no specific functional limitations from a severe

impairment . . . the ALJ need not include a corresponding limitation for that

impairment in the RFC.” Id. (citing Castel, 355 F. App’x at 263-64).

       In sum, the Court discerns no error in the ALJ’s decision not to include

limitations in the RFC stemming from the Plaintiff’s alleged visual hallucinations.

Millionder v. Colvin, 2014 WL 4792602, at *13 (N.D. Fla. Sept. 25, 2014) (citing

McSwain v. Bowen, 814 F.2d 617, 620 n.1 (11th Cir. 1987) (providing that ALJ need

not include in the RFC limitations, restrictions, or opinions he has properly rejected

or that lack record support)).

                                          IV.

       For the foregoing reasons, it is hereby ORDERED:

       1.      The Commissioner’s decision is affirmed.

       2.      The Clerk is directed to enter Judgment in favor of the Defendant and

to close the case.

                                           12
      DONE and ORDERED in Tampa, Florida, this 27th day of September 2019.




Copies to:
Counsel of record




                                    13
